Title: From Benjamin Franklin to Joseph Galloway, 3 November 1773
From: Franklin, Benjamin
To: Galloway, Joseph


Sir,
London, Nov. 3, 1773.
There is at present great quietness here, and no prospect that the war between the Turks and Russians will spread farther in Europe. The last harvest is allowed to have been generally plentiful in this country; and yet such was the preceding scantiness of crops, that it is thought there is no corn to spare for exportation, which continues the advantages to our corn provinces.

The parliament is not to meet till after the middle of January. It is said there is a disposition to compose all differences with America before the next general election, as the trading and manufacturing part of the nation are generally our well wishers, think we have been hardly used, and apprehend ill consequences from a continuance of the measures that we complain of: and that if those measures are not changed an American interest may be spirited up at the election against the present members who are in, or friends to administration. Our steady refusal to take tea from hence for several years past has made its impressions. The scheme for supplying us without repealing the act, by a temporary licence from the treasury to export tea to America free of duty, you are before this time acquainted with. I much want to hear how that tea is received. If it is rejected the act will undoubtedly be repealed, otherwise I suppose it will be continued, and when we have got into the use of the Company’s tea, and the foreign correspondences that supply us at present are broken off, the licences will be discontinued, and the act enforced.
I apprehend the better understanding that lately subsisted in our provincial administration will hardly be continued with the new Governor; but you will soon see. I wish for the full letter you promise me by the next packet, which is now daily expected. With unalterable esteem and attachment, I am ever, my dear friend, yours most affectionately,
B. Franklin.
